I am unable to concur in the conclusion reached by the majority for two reasons:
(1) If there was any competent circumstantial evidence tending to establish defendant's guilt, its weight, force, and effect were for the jury, and it was the function and duty of the jury, and not of the Court, to determine whether such circumstantial evidence measured up to the prescribed legal standard of excluding every reasonable hypothesis of innocence. That proposition has been very clearly laid down in the very recent decisions of State v. Rodd (S.C.), 120 S.E., 359, and State v. Rush (S.C.), 123 S.E., 765.
(2) Conceding that it is a judicial function, the discharge of which need not involve any usurpation of jury functions, to determine, when properly raised, the question whether the evidence as a whole is reasonably susceptible of a certain inference or finding, and that in the discharge of that duty the Court may properly take into consideration the standard prescribed for measuring the force of circumstantial evidence, I am of the opinion that in the case at bar the trial Judge committed no error. The problem for solution by the trial Judge depended upon the answer to two inquiries: (1) Was there any competent evidence tending to establish guilt? (2) If so, was there room in the evidence for unbiased minds of ordinary intelligence reasonably to differ in regard to the guilt or innocence of the accused? I think the trial Judge, who has always the better opportunity to determine any matter dependable upon human testimony, soundly answered both the foregoing inquiries in the affirmative by submitting the case to the jury, and that his action in so doing should not be held for error of law. *Page 165